 AIR TRANSPORT EQUIPMENT377Air Transport Equipment,Inc.andInternational In-dustrial Production Employees Union.Case 29-CA-1944'May 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn December 9, 1970, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitled pro-ceedings, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending thatit cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision, a motion for a newhearing, and a brief in support of both the exceptionsand the motion. The General Counsel filed a brief inopposition to the motion for a new hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the motion for a newhearing,' briefs, and the entire record in this case, and'The Regional Director ordered consolidation of Case 29-RC-1393 withCase 29-CA-1944 for the purpose of hearing Case 29-RC-1393, whichinvolves an Agreement for Consent Election, has been severed and re-manded to the Regional Director for disposition'Respondent has filed a motion requesting that the Board order a newhearing at which this case will be heardde novobefore a different TrialExaminer Respondent contends its president, who appeared at the hearingwithout legal counsel, did not properly understand that the hearing was tobe an adversary proceeding, and further that the Trial Examiner did notproperly explore all the issues raised in this caseWe deny the motionRespondent was informed by letter, as is the Board's procedure, of the rulesand regulations governing the proceedings before the Trial Examiner Re-spondent President Pedu requested, and received, a 2-week postponementof the hearing in order to allow him an opportunity to retain counsel Hechose, however, not to be represented by legal counsel and undertook topresent Respondent's defense himself At the opening of the hearing theTrial Examiner cautioned Pedu that there would be difficult legal issuesinvolved in the case Pedu said he was aware and chose to continue with thehearing The Trial Examiner during the course of the hearing several timesexplained to Pedu certain points of law and procedure We therefore con-clude that Respondent was afforded ample opportunity to retain counsel andknowingly chose not to do so The nature of the hearing was amply ex-pl,gmed to Respondent's president Further, the Trial Examiner did not actin a prejudicial manner towards the Respondent. It is not appropriate, con-trary to Respondent's suggestion in its brief, that the Trial Examiner act asthe advocate of those who appear before him without counsel He does havethe right to attempt to develop those areas of the testimony which he doesnot fully understand or which he deems critical-to the case, but he cannotand should not be required to develop extensive lines of testimony whichhave not been touched upon by the parties at the proceeding To require theTrial Examiner to do otherwise would seriously erode his neutral positionhereby adoptsthe findings,conclusions,and recom-mendations'of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Air Transport Equipment, Inc., Amityville,New York, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.at the hearing'In Chairman Miller's view, the Board is not justified in inferring illegal-ity with respect to the March 3 layoffs from the fact that the earlier layoffswere shown to have been unlawful Though Respondent's presentation of itsdefense, because of lack of counsel, left something to be desired, Respondentdid demonstrate its severe financial difficulties Respondent made out aprima faciecase of economic justification The occurrence of overtime aftertheMarch 3 layoff does not rebut this, since Respondent's claim is not somuch that it did not have business as that it was crucially short of cash Thussome overtime payments to a handful of employees may well have been alesser drain on Respondent's cash than the full-time employment of 10employees The layoffs in question took place after the election when, as theTrial Examiner observed, the Union appeared likely to be the winner Whilethe January layoff appears to have been motivated by Respondent's animus,in an effort to affect the election results, the unlawful purpose of this poste-lection layoff, which included in its sweep some employees who had signedcards and some who had not, has not, in the Chairman's view, been provenupon this recordWhile agreeing with his colleagues and the Trial Examiner that, evenwithout finding the March layoff illegal, there is justification for an order tobargin in this case, Chairman Miller would premise such an order upon therationale set forth in his separate opinion inUnited Packing Company ofIowa, Inc.,187 NLRB No 132TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner- In Case 29-CA-1944, a complaint by the General Counsel' alleges Respond-ent violated Section 8(a)(1), (3), and (5) of the Act. In Case29-RC-1393, pursuant to a petition for certification filed onJanuary 21 and an agreement for consent election enteredinto on February 17, a Board election was conducted onFebruary 27 in a production and maintenance unit of Re-spondent's employees Of 16 eligible employees, 7 votes castfor the Union, 8 against the Union, and there were 2 chal-lenged ballots, determinative of the results. Timely objectionswere filed by the Union. On June 30, the Regional Director,following investigation, issued his report, in which he foundthat the Union's objections raised substantial and materialissues which were also embraced in the unfair labor practicecomplaint, and ordered consolidation of both cases for thepurpose of heating 2On September 21, a hearing in the consolidated proceedingwas held before me in Brooklyn, New York. All parties ap-peared and were afforded full opportunity to present relevantevidence and to argue orally on the record. After the close,'The charge by the Union was filed on March 4 and served on March5, and the complaint thereon was issued on June 30, 1970 All dates are in1970, unless otherwise noted3The challenged ballots are those of Augustine Goode and John Robin-son,who are in issue as alleged discriminatees The Regional Directorreserved resolution of the challenges pending determination of their statusin the complaint case190 NLRB No. 69 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDa brief was filed by General Counsel, which has been dulyconsidered.On the entire record in the cases,' and from my observationof the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTAir Transport Equipment, Inc., herein called the Respond-ent, at its place of business in Amityville, Suffolk County,New York, is engaged in the manufacture, sale, and distribu-tion of precision machine parts and related products for vari-ous contractors. During the year preceding issuance of thecomplaint,Respondent had a direct outflow in interstatecommerce valued in excess of $50,000. I find, as Respondentadmits, that it is engaged in commerce within the meaning ofthe Act.IITHE LABORORGANIZATION INVOLVEDInternational Industrial Production Employees Union,herein called the Union,is a labor organization within themeaning of the ActIIITHE UNFAIR LABOR PRACTICESA. TheEssential IssuesAlexander Pedu,president of the Respondent, appearedwithout counsel and participated to some extent in the trialof the case.He entered into stipulations and made admissionson the record,but undertook virtually no cross-examinationand offered no witnesses except himself for the limited pur-pose of introducing certain exhibits relating to his sole de-fense of financial difficulties as the broad reason for Respond-ent'sconduct in question.Consequently,theGeneralCounsel's evidence stands unrefuted and undisputed but forthe effect of Respondent'sunexplicated general position ofeconomic justification.Otherwise,itmay be said that Re-spondent'sattitude towardGeneralCounsel'sevidenceclosely approaches that ofnolo contendere.The 8(a)(1) allegations and testimony involve numerousindependent acts of interference,restraint,and coercion, aswill be detailedinfra.Under Section 8(a)(3), there were 6employees laid off on January 22, the day following the Un-ion's demand for recognition; and 10 additional employeeswere laid off on March 3.The Section 8(a)(5) is predicatedupon alternate theories-(1) that Respondent refused to recog-nize the Union upon demand when it had actual knowledgeof the Union'smajority status based on authorization cards;'and (2)that Respondent committed extensive unfair laborpractices which precludes the holding of a fair election andjustified issuance of a present bargaining order under theGisseldoctrine.'B.The Pertinent FactsOn January 17, employee John Robinson approached Law-rence Litman, secretary-treasurer of the Union, with a re-quest to organize Respondent's plant. Robinson signed anauthorization card and obtained blank cards which thereafterhe proceeded to distribute in the shop. On the next workday,Monday, January 19, Litman went to the plant and assistedin handing out cards to employees. About noon, Litman hadcollected in the interim 12 signed authorization cards. AThe transcript is hereby corrected, at p. 48, 1. 2, to read "if the Unionever comes in here, I put the key in the door " At p 163-A, the contentsshould include Alexander Pedu as a witness at p 187CitingPacific Abrasive Supply Co,182 NLRB No 48NLR B v Gissel Packing Company,395 U S 575meeting was then arranged to be held the following day at acertain diner. On January 20 at 12:30 p.m., the meeting tookplace, attended by some 12 employees, Leonard Lasenby, astipulated supervisor, Litman, and another agent of the Un-ion. After discussing union benefits and other considerations,Litman indicated he would present the demand for recogni-tion to Respondent the next day. Milford L. Van Riper, anemployee, upon returning home from the meeting, had atelephone call from Respondent's president, Pedu Askedhow the meeting went, Van Riper feigned lack of knowledge.Pedu then said he had seen who was there.6On January 21, Litman came to see Pedu at the plant,accompanied by employees Robinson, Goode, Loucks, andVacca Pedu, for unexplained reasons, did not want to haveRobinson and Goode present, and these two then returned towork. Litman claimed majority representation and requestedrecognition. He handed Pedu a photostatic copy of 15 signedauthorization cards of employees (in the bargaining unit).Pedu looked over the names and kept the photostatic copy.Litman suggested a payroll check to verify the signatures, butPedu did not question the authenticity of the cards.' Peduremarked that the employees made a "terrible mistake," thathismother will object to a union in the shop, that he wasgoing to speak to the employees and tell them of their mis-take, and that Litman should return in a few days and he willlethim know Respondent's answer.' Litman indicated hewould file with the Board an election petition, which in facthe did on that day.On January 22, there were open discussions in the shopamong the congregated employees, Pedu, and other manage-ment personnel. Pedu told the employees, among otherthings, that he would fight the Union to his last penny, andthat he "will put the key in the door." Van Riper was laid offearlier that day.' Following these shop meetings, Goode,Robinson, Tirado, Torres, and Lopez were notified they werelaid off.On January 26, Litman and another union agent came tosee Pedu. Pedu denied firing Robinson and Goode, but statedthey were temporarily laid off and there was no question thatthey would be eligible to vote in the election. Recognition ofthe Union was again requested, and Pedu replied he wouldhave to talk to the employees and get in touch with theBoard 10From about January 26 to February 10, Pedu talked toassembled employees in the plant. In addition, he engaged ina campaign tour of talking to individual employees in theperiod before the scheduled election. As pertinent, Pedu em-phasized the following points, expressed or clearly implied,some of which were reiterated in the successive speeches:1.His mother was supplying the necessary funds to keepthe business going and would withdraw such support andhelp close the plant, if it became unionized.2.He was putting the plant up for sale and had two poten-tial purchasers, one of whom provided better benefits than theUnion. If there were "labor troubles," it would adverselyaffect the prospects of a sale. At another time, Pedu said thattwo men who visited the plant were about to throw him a6James L. Lynch testified that, on January 22, Pedu told him at the plantthat he had passed by the diner at the time of the meeting and saw someof the employees in there'It is not entirely clear whether the actual cards were shown to PeduWithout objection, the cards were introduced in evidence°On January 22 at the plant, Pedu also told Lynch that he was surprisedat some of the names he saw on the authorization cards9He testified that, shortly before, he had been given the "cue" by Super-visor Lasenby that he was "going "'0Two weeks later, another recognition demand was made by Litmanupon Pedu AIR TRANSPORT EQUIPMENT379million dollar contract,and the only thing that stands in theway is "your silly union."He could not afford to have a unionand keep the employees at the same time, so they had to keepthe "damn" Union out.3.The Union was crooked and disreputable, and the em-ployees should have selected a better one, e.g., the Machin-ists.Even if the Union succeeded,the employees might losetheir jobs because the Union would bring in its own men.4.At one of the earlier speeches,Pedu stated he was goingto have a petition drawn up for signature by the employeesto the effect that they would refrain from union activities untilbusiness conditions became prosperous, and that they wishedto bargain among themselves without outside assistance. Thenext day, such a petition was prepared in handwriting bySupervisor James McEleney,in English and Spanish, andcirculated.McEleney's attempts to obtain signatures wereentirely without success, and he then destroyed the petition.At thenext meeting,Pedu was disappointed in the employeesthat they had not signed the petition,and stressed his dislikefor unions and his desire to keep the Union out of the shop.He asked the employees to give him somesign asto how theyfelt about the Union. Then he left the area for the employeesto discuss the matter among themselves,and upon his returnwas informed that no one wanted to withdraw from the Un-ion.5. In one of the speeches, Pedu promised to build a cafete-ria for the employees, if the Union did not get in, and to bringback a bonus system which had been discontinued. He toldGerald A. Loucks that he would like to put him and Vaccain charge of the drill press department when things get a littlebetter, if the Union is kept out. Pedu also asked Loucks howhe felt about the Union, and Loucks said he favored it. Dur-ing the same time period, Supervisor McEleney told Loucksthat, if the Union did not get it, "it is going to be all over.""6.Pedu telephoned employees at their homes in the pree-lection period.He sought to persuade Lynch to have theemployees sign a statement for the Board that they did notwant the votes of Goode and Robinson, who were laid off, tobe counted in the election." A few days before the election,Pedu offered Van Riper tools and "all kinds of favors."On March 3, the following employees were laid off, assert-edly for lack of work: Oellrich, Cortez,Hagenlocker, Man-they,Hamlin,Loucks,Manple, Santos,Vacca, and Lynch.Vacca, Oellnch, and Lynch testified that there was availablework for them at the time. It was stipulated that, at all timesmaterial, all hourly employees in the shop, except one femaleworker, worked overtime at time and a half pay for 1 houra day, 4 days every week, before January 22 and continuingto the present. Solicitation of business and the amount ofavailable work to be done in the shop was entirely in thecontrol of Pedu personally."C.Concluding Findings on Section 8(a)(1) and (3)Particularly as the foregoing evidence is uncontradicted, Ifind that Respondent,in opposing union organization,threat-ened in various forms closing down or sale of the plant,layoffs, loss of employee jobs, and loss of prospective business;made promises of benefit to employees of promotions,build-ing a cafeteria,and restoring a bonus system;prepared andcirculated an antiunion petition in which it sought to influ-ence the employees to abandon the Union and to form a shopunion; sought toinfluencethe employees to interfere with orprevent other employees from voting in the election; engagedin surveillance of a union meeting;endeavored to createamong employees the impression that their union activitieswere under surveillance;and engaged in coercive interroga-tions (Pedu of Van Riper, Loucks, and employees generally).By such conduct,Respondent flagrantly violated Section8(a)(1).As to the alleged discriminatory layoffs, Respondent restsits defense solely upon the position that it suffered financiallosses in the calendar and fiscal year 1969,and that it hadmonthly cash deficits from September 1969 through March1970." While it is possible that Respondent might normallyhave deemed it necessary to curtail operations for financialreasons in the early months of 1970, I do not accept itsgeneralized economic defense, especially regarding the layoffof the six employees on January 22. Respondent displayed anintransigent intolerance and animus toward the Union, withrepeated threats of cessation of operations to avoid or defeatthe Union. Indeed, on the date of the hearing, Pedu toldLitman he would "rather close up the business before a uniongets in." No explanation was offered by Respondent for thetiming of these layoffs following the Union's recognition de-mand the previous day. All six employees selected for thislayoff had signed authorization cards, within the Respond-ent's knowledge. Among the six,15 Robinson was the principalpromoter of the organizing effort;he and Goode were singledout by Pedu for exclusion from discussions with an employeecommittee. Further, as argued by General Counsel, a particu-lar motive of Respondent most probably was to dissipate theUnion'smajority representation and discourage the em-ployees' union adherence before the anticipated Board elec-tion.The additional 10 layoffs on March 3 present a more diffi-cult issue.Of these, 7 hadsigned union cards, and 3 (Man-they, Manple, and McCullum) had not. The parties stipulatedthat there were 15 named employees in the bargaining unitas of January 20. At this time, it appears there were 10additional individuals in the shop complement, includingLasenby, McEleney, and Milentijevic, who are agreed super-visors. The remaining 7 individuals are in dispute. Gilberto" This statement was taken by the reporter correctly, but may have beenexpressed with a surplus negativeWhether the remark was meant that if theUnion got in, or if it did not get in, I find a similar coercive content" Their votes were challenged at the election by the Board agent basedon a letter delivered by Respondent on February 27 stating that, in thepayroll week ending January 18, 6 employees were laid off,including Goodeand Robinson In the consent election agreement,the week ending January18 is the payroll period established for voting eligibility. It is apparent thatthe purpose of Respondent's letter was to imply that these employees werepermanently laid off and not eligible to vote At the hearing it was stipulatedthat the letter should have read that the listed employees last worked duringthe payroll week ending January 25 Shortly after the January 22 layoff,Pedu told the employees at the plant meeting that the laid-off employeeswould be recalled and were eligible to vote Goode was similarly informedat the time of his layoff" Supervisor McEleney told Oellrich that Pedu was not quoting on jobsand was sendingjobs back" In evidence is an exhibit furnished by General Counsel consisting ofcomparative statements of operations for the years 1966 through 1969 pre-pared by Respondent's accounting firm A net loss of $89,571 is reflectedfor 1969,while the 3 preceding years were profitable Retained earnings atthe end of 1969 were $197,988, and an expected recovery of income taxesfor the loss in 1969 amounts to $31,500 Two other exhibits(Resp ExhslA and 1B)relating to Respondent's financial position, over General Coun-sel's objection,were admitted on the qualified basis that no ruling was madeas to their authenticity and they would be carefully studied in conjunctionwith the report of the accounting firm These latter exhibits were preparedby Pedu's mother the day before the hearing purportedly from the books andrecords of Respondent, as to which Pedu himself,as the witness,testifiedhe had no knowledge Annotations on the exhibitsweremade by Pedu toshow the monthly"cash deficits"I find that these exhibits,while remainingin the file, are defective for the lack of authenticity and that, in any case,they do not significantly enlarge upon the accountant's report for the effec-tiveness of Respondent's position" A question as to Van Riper's employee status is treated below 380DECISIONSOF NATIONALLABOR RELATIONS BOARDTorres, as admitted in Respondent's answer, was laid off onJanuary 22, and I have so found." As to 6 men, Pedu assertedat the hearing that they were foremen, while General Counselcontends theyare inthe unit. Among these are Van Riper,laid off on January 22, and Lynch and Manthey, laid off onMarch 3. Van Riper testified that hewas adepartmentalsetup man, and Lynch that hewas anoperator and setup manon the lathes. Both, signed cards. Manthey did not testify.Respondent admittedin .itsanswer to the complaint that ithad laid off 16 "employees" on January 22 and March 3; itdid not at any time defend their terminations on the groundthey were supervisors, and presented no evidence whichwould support such a contention. I find that the GeneralCounsel'sprima faciecase, not overcome by Respondent,established that Van Riper, Lynch, and Manthey are em-ployees.It isunnecessary to resolve the question as to McCul-lum, Rivera, and Segerberg. Thus it is found that, as of Janu-ary 20, there were 19 employees in the unit, plus 3 agreedsupervisors, and 3 individuals whose unit status is in dispute.There is no indication or allegation that any new employeeswere hired since January 20. In July, an indeterminate num-ber, if not all, of the laid-off employees received registeredletters from Respondent offering reemployment." Questionedby the Trial Examiner, Pedu testified with some uncertainty,after perusing his records, that he had carried a total payrollof 8 persons since May.Although it is not a rare occurrence in the annals of theBoard that a company, in order to avoid union organization,will sharply reduce its employee complement or even decideto go out of business," it cannot lightly be inferred that acompany will so deliberately hurt itself economically Here,the record shows that Respondent, in its various threats toemployees, had effectively predicted the course of eventswhich ensued were it compelled to accept and bargain withthe Union It resolutely entered upon the contest to defeat theUnion in the Board election by resorting to coercive anddiscriminatory practices, already described. The furtherlayoff of 10 employees took place on March 3, which was thesecond workday following the election on February 27. Re-spondent could then clearly see the proverbial "handwritingon the wall." It could then fairly anticipate that the twochallenges, conclusive of the election result, would be over-ruled and the votes of Goode and Robinson counted in favorof the Union.Respondent chose to present virtually no evidence in itsdefense herein other than the broad plea of economic diffi-culty. Its entire case rests upon the sparse financial evidencewhich it furnished, which can only be considered as obscureand lacking in full probity in relation to the strong showingby General Counsel of an unlawful motivation. Conceivably,the line of defense adopted by Respondent in this proceedingis not without careful design On a reducedscale,Respondentcontinues to operate the plant in question," and regularly16Pedu contended at the hearing that Torres was no longer employed asof January 20" Goode accepted and was reinstated Pedu later told him that he hadlegal advice and that making this offer "took him off the hook." Goode wasagain severed on September 18, when he refused to agree to deferred pay-ment for his work Robinson testified that when he reported to the plant,Pedu explained that he really sent the letter in case "nobody had a job, thatthere would be a little something coming in" to work in the shop Robinsonwas not rehired At some later point after his layoff on January 22, Van Riperwas offered reemployment, but he told Pedu he had another job The disposi-tion as to the other laid-off employees was not litigated18See, e g,N.L R B v Darlington Mfg Co,380 U S 263,Monroe FeedStore,110 NLRB 630, 637, enfd 237 F 2d 116 (C A 9)" While the matter was not fully explored, there is an indication in therecord that there may be subsidiary or affiliated companies in the control ofengages the incumbent employees in overtime work. Re-spondent set itself upon a determined course in opposition tothe desires of its employees for union representation. In thecircumstances, it is obligated clearly to explain away andseparate the inferrably unlawful consequences of its actions.This it has declined and failed to do. In significant part atleast, the layoffs on March 3 appear to be related to the'earlierreduction in force and colored with the same discriminatorypurpose. On the record as it stands, I am constrained to findthat General Counsel hassustainedthe burden of the com-plaint that Respondent terminated the 10 named employeeson March 3 in violation of Section 8(a)(3).D. The Objections to the ElectionIn view of the various acts of restraint and coercion com-mitted by Respondent in the period preceding the election, Ifind that it materially interfered with the election conductedon February 27.E.Concluding Findings on Section 8(a)(5)The appropriate unit consists of all production and mainte-nance employees and truckdrivers. On January 21, in con-junction with its bargaining demand, the Union presentedPedu with evidence that 15 employees had signed authoriza-tion cards. He expressed no doubt as to the Union's majority,and indicated specifically he did not question the authenticityof the cards. These 15 cards, bearing dates from January 17to 20, were admitted into evidence without objection. As fullyshowninfra,the parties had stipulated that, as of January 20,there were 15 specified employees in the appropriate unit,with 7 additional names subject to disagreement. Undisput-edly within the unit are 13 of the card signers.20 Thus it isclear that, however the disputed names are resolved, the Un-ion had a substantial card majority on January 20.As detailed above, upon the Union's demand for recogni-tion,Respondent engaged in extensive violations of Section8(a)(1) and (3) which, I find, were calculated to underminethe Union's representation status. These practices were ofsuch a pervasive and aggravated character as to preclude afair representation test by resort to the Board's election pro-cesses. In such circumstances, the authorization cards areproperly considered a reliable measure of the employees' rep-resentation desires. It is therefore held that, on and sinceJanuary 20, the Union has been,and isnow, the statutorybargaining representative of the employees.21Accordingly, I conclude that, by refusing the Union's bar-gaining request and engaging in the aforesaid unfair laborpractices,Respondent violated Section 8(a)(5), and that abargaining order is necessary and appropriate to remedy theviolations committed.22IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III, above,occurring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Respondent not party to this proceedipg30Van Riper and Lynch, whom I have found to be unit employees, werethe other 2 card signers" It is unnecessary to pass upon General Counsel's alternative conten-tion resting upon thePacific Abrasivecase,supra" NLR B v Gissel Packing Company,395 U S 575 V THE REMEDYAIR TRANSPORT EQUIPMENT381Having found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. A broad cease-and-desistorder appears warranted,' particularly in view of Respond-ent's discriminatory conduct and other violations.23It has been found that Respondent unlawfully terminated6 named employees on January 22 and 10 named employeeson March 3. It will therefore be recommended that Respond-ent offer these employees immediate and full reinstatement totheir foremr jobs, and make them whole for any loss of earn-ings suffered by reason of the discrimination against them, bypayment to them of a sum of money equal to that which theywould normally have earned, absent the discrimination, lessnet earnings during such period, with backpay computed ona quarterly basis in the manner established in F.W. Wool-worth Company,90 NLRB 289. Backpay shall carry interestat the rate of 6 percent per annum, as set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716. It will be further recom-mended that Respondent preserve and make available to theBoard, upon request, all payroll records, social security pay-ment records, timecards, personnel records and reports, andallother records necessary and useful to determine theamounts of backpay due and the rights of reinstatement un-der the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the cases, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By laying off on January 22 and March 3, 1970, the 16employees named below, thereby discouraging membershipin the Union,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.John RobinsonGerald LoucksAugustine GoodeAngelo VaccaJose TiradoEvangelista CortezGilberto TorresChristian HagenlocherFrancisco LopezRaymond HamlinMilford Van RiperCharles ManpleJames LynchWilliam MantheyWilliam Oellrich, Jr.Juan Colon4.All production and maintenance employees and truck-drivers of Respondent at its Amityville, New York, plant,excluding office clerical clerical, watchmen, guards, and allsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within the mean-ing of Section9(b) of the Act.5. Since January 20, 1970, the Union has been, and is now,the exclusive bargaining representative of all employees in theappropriate unit within the meaning of Section 9(a) of theAct.6.By failing and refusing, at all times on or after January21, 1970, to bargain collectively with the Union as the exclu-sive representative of the employees in the appropriate unit,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section S(a)(5) of the Act." N.L.R.B. v. ExpressPublishingCompany,312 U S426, NL R B vEntwistleMfg. Co,120 F 2d 532 (C A 4)7. By the foregoing, and by other acts and conduct interfer-ing with,restraining,and coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, and theentire record in the cases, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER24Respondent, Air Transport Equipment, Inc., Amityville,New York, its officers, agents, success ors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities and sentiments;threatening employees withclosing or sale of the plant, layoff, discharge, loss of jobs, lossof prospective business or other reprisal for engaging in unionactivities; coercively promising benefits to employees; prepar-ing or circulating antiunion petitions;seeking to influenceemployees to abandon the union of their choice, or to forman inside shop union, or to interfere with or prevent otheremployees from voting in a Board election; engaging in sur-veillance of union activities, or creating among employees theimpression that their union activities are under surveillance.(b)Discouraging membership in International IndustrialProduction Employees Union, or in any other labor organiza-tion, by terminating or laying off employees, or in any othermanner discriminating in regard to hire or tenure of employ-ment or any term or condition of employment.(c)Failing or refusing to bargain collectively with theabove-named labor organization, as the exclusive bargainingrepresentative of all employees in the appropriate unit de-scribed above.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement in conformity with Section8(a)(3) of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act.(a)Upon request, bargain collectively with the above-named labor organization, as the exclusive representative ofits employees in the appropriate unit, and embody in a signedagreement any understanding reached.(b) Offer the employees named below immediate and fullreinstatement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and makethem whole for any loss of earnings, in the manner set forthin "The Remedy" section of the Trial Examiner's Decision.John RobinsonAugustine GoodeJose TiradoGilberto TorresFrancisco LopezMilford Van RiperGerald LoucksAngelo VaccaEvangelista CortezChristian HagenlocherRaymond HamlinCharles Manple" In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations,and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes 382DECISIONSOF NATIONALLABOR RELATIONS BOARDJames LynchWilliam MantheyWilliam Oellrich, Jr.Juan Colon(c) Notify the above-named employees if presently servingin the Armed Forces of the United States of their right toreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(d) Preserve and make available to the Board or its agentsall payroll and other records,as set forth in "The Remedy"section of the Trial Examiner'sDecision.(e) Post at its Amityville, New York, plant, copies of theattached notice marked"Appendix."25Copies of said notice,on forms provided by the Regional Director for Region 29," In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to readshall, after being duly signed by Respondent,be posted im-mediately upon receipt thereof,in conspicuous places, and bemaintained for 60 consecutive days. Reasonable steps shall betaken to insure that said notices are not altered,defaced, orcovered by any other material.(f)Notify theRegional Director for Region 29, in writing,within 20 days from the date of this Trial Examiner's Deci-sion, what steps Respondent has taken to comply herewith. 16Further, it is ordered that Case 29-RC-1393 be severedfrom this proceeding and remanded to the Regional Directorfor his disposition."Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "16 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director,in writing,within 20 days from the date of this Order, what steps Respondent has takento comply herewith